DETAILED ACTION
Claims 1-18 are pending, and claims 1-9 and 16-18 are currently under review.
Claims 10-15 are withdrawn.
Claims 16-18 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/14/2022 has been entered.  Claims 1-15, and newly submitted claim(s) 16-18, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome some of the 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/24/2022.

Claim Objections
The amendment filed 4/14/2022 appears to include incomplete claim 19.  This claim should be removed as the remarks indicate only claims 16-18 are newly added and make no mention of said claim 19 [p.6 remarks].  Appropriate correction is required.  For the purposes of examination, the examiner will treat claim 19 as non-existent.

Claim Interpretation
It is noted that apparatus claims cover what a device is, not what a device does.  Accordingly, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims absent concrete evidence to the contrary.  See MPEP 2113 & MPEP 2114.  It is noted that the instant claims include several recitations of functional language pertaining to what the apparatus does (ie. what material is worked upon by the apparatus), which upon further consideration, merely imparts an apparatus structure that is capable of working upon the material as claimed.  This interpretation will be applied to the entirety of the claims as further explained below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation of a powder including “80 wt% to 100 wt% metal particles”.  It is unclear to the examiner whether this refers to either: 1) all of the powder particles have a composition of 80 to 100 weight percent metal and a remainder of something else, or 2) 80 to 100 weight percent of the powder particles are metallic particles.  The examiner interprets this recitation to be met by either of the above interpretations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US 6,508,980) in view of Jones et al. (US 2015/0165556), and alternatively over the aforementioned prior art and further in view of Cacace et al. (2017, Densification mechanism for different types of stainless steel powders in selective laser melting).
Regarding claim 1, Sachs et al. discloses a printer system for additive manufacturing of powder parts, including a powder bed (which would naturally be supported by an underlying powder bed platform/substrate), a computer-controlled fluid binder ejector, and a laser light source [col.5 ln.25-35, col.8 ln.22-32, col.18 ln.12-45, col.28 col.29-38, col.32 ln.45-52].  
Sachs et al. further teaches completely metal powder (ie. 100% metal powder) having an average particle size of 10 to 200 microns [col.12 In.43-48, col.32 In.5-8].  The examiner reasonably considers the aforementioned average particle size of Sachs et al. to meet the claimed recitation of “d50” according to broadest reasonable interpretation.  The examiner notes that the aforementioned particle size of Sachs et overlaps with the instantly claimed range, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner further considers the aforementioned binder to meet the claimed binder fluid including water, reducible metal compound, and reducing agent, because the binder of Sachs et al. in contact with hydrogen would naturally have been expected to include at least some hydrogen upon contact.
The examiner notes that the recitations of the powder parameters, “operable to deposit…”, and “to generate flash heating at a pulse energy…” are instances of functional language of the claimed system that, upon further consideration, merely require an apparatus structure with a binder jetter and a pulsed laser with similar energy capabilities.  See MPEP 2114 & MPEP 2115.  Accordingly, the examiner considers the aforementioned apparatus of Sachs et al. having a fluid binder injector to be inherently capable of meeting the functional language of “operable to deposit…” absent concrete evidence to the contrary.
Sachs et al. does not expressly teach that the laser light source can be pulsed.  Jones et al. discloses a laser additive manufacturing apparatus [abstract]; wherein the lasers can be pulsed and controlled to a powder level of 2 to 60 W depending on the specific material to be fused [0024].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Sachs et al. by utilizing the lasers of Jones et al. depending on the material as would have been recognized by one of ordinary skill.  The examiner notes that a pulsed laser, by nature, would be entirely capable of performing “flash heating,” or rapid heating by pulsing high levels of light energy as discussed in [0006 spec.].  Furthermore, the pulsed laser of Jones et al. having similar pulse energies of 2 to 60 W would also be entirely capable of achieving a pulse density and temperature range as claimed because one of ordinary skill would understand that energy input directly correlates to printing temperature.  Thus, the suggested apparatus of Sachs et al. and Jones et al. would be entirely capable of emitting an energy pulse as claimed.  See MPEP 2114.  Alternatively, Cacace et al. also teaches that laser energy density values of up to 25 J/cm2 are known for additive manufacturing of stainless steels [fig.4].  The examiner notes that the prior art discloses all of the claimed limitations, although not necessarily in a single reference, wherein one of ordinary skill would have reasonably been able to combine the apparatus of Sachs et al. with the particular laser energy density of Cacace et al. to arrive at the predictable result of an additive manufacturing apparatus that utilizes conventional energy density values as suggested by the aforementioned prior art.  See MPEP 2143(I)(A).
Regarding claims 2-8 and 18, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Again, the examiner reasonably considers the apparatus of Sachs et al. to be entirely capable of working upon the material claimed and performing the claimed functions because Sachs et al. already discloses an apparatus that works upon metal powders and liquid binders.  See MPEP 2114 & MPEP 2115.  
Alternatively, Sachs et al. further teaches a metal powder composition of stainless steel, and a binder composition of metal salt and water, wherein said binder can be further contacted with a hydrogen reducing agent [col.6 ln.5-9, col.12 In.38-67, col.15 In.18-27].
Regarding claim 9, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Jones et al. further teaches that the lasers can be located 5 to 150 mm from the powder bed so that any region of powder can be melted at the same time [0020].  Therefore, it would have been obvious to one of ordinary skill to modify the apparatus of Sachs et al. by utilizing the laser discance of Jones et al. to melt any region of powder at the same time.  The examiner notes that the aforementioned ranges of Jones et al. overlap with the instant claim.  See MPEP 2144.05(I).
Regarding claim 16, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  The examiner notes that the recitation of “configured to generate…” is an instance of functional language, which as stated above, merely requires a laser structure capable of generating the claimed pulse energy.  See MPEP 2114.  As stated above, the pulsed laser of Jones et al. having similar pulse energies of 2 to 60 W or laser of Cacace et al. having similar energy densities of up to 25 J/cm2 would also be entirely capable of achieving a melting temperature as claimed because one of ordinary skill would understand that energy input directly correlates to printing temperature.  Thus, the suggested apparatus of Sachs et al. and Jones et al. would be entirely capable of emitting an energy pulse as claimed.  See MPEP 2114.  
Regarding claim 17, the aforementioned prior art discloses the apparatus of claim 1 (see previous).  Again, the examiner reasonably considers the apparatus of Sachs et al. to be entirely capable of working upon the material claimed (ie. binder fluid excluding fluid) because Sachs et al. already discloses an apparatus that utilizes liquid binders.  See MPEP 2114 & MPEP 2115.  Nonetheless, Sachs et al. expressly discloses a salt solution binder analogous to liquid polymer binders, which the examiner submits to mean that polymers are not included since salt solution binders are comparable to polymer binders [col.12 ln.5-11].  Sachs et al. further discloses embodiments wherein polymer additions are optional and thus not required (ie. excluded) [col.20 ln.23-28].  Sachs et al. further discloses embodiments such as nickel acetate and nicke nitrate among several others, wherein sintering/infiltration is performed in a furnace [col.22 ln.15-32, col.23 ln.19-21].  The examiner submits that that the furnace of Sachs et al., which achieves sintering temperatures, meets the limitation of a sintering oven.

Response to Arguments
The previous 102 and 103 rejections over Sachs et al. alone have been withdrawn in view of applicants’ amendments.
It is noted that applicants’ have not addressed or rebutted the previous 112(b) rejection pertaining to the recitation of metal powder amounts/ratios in claim 1.  The previous 112(b) rejection is accordingly maintained.
Applicant's arguments, filed 4/14/2022, regarding the claim interpretation section have been fully considered but they are not persuasive.
Applicant argues that the examiner’s interpretation of the instant claims is in error because the claims are directed to a system, not an apparatus.  The examiner cannot concur.  Under 35 U.S.C. 101, it is noted that patent eligible subject matter must be at least one of the following: a process, a composition of matter, a manufacture, or a machine (ie. apparatus).  Furthermore, “it is not necessary to identify a single category into which a claim falls, so long as it is clear that the claim falls into at least one category.”  See MPEP 2106.03.  The examiner notes that the instant claims fall at least into the category of a machine (ie. a concrete thing consisting of parts), which is reasonable considered to be an apparatus.  Accordingly, treatment of the claims as apparatus claims and interpretation therein under MPEP 2114 & MPEP 2115 is entirely reasonable.   
 Applicant's arguments, filed 4/14/2022, regarding the rejections over Sachs et al. have been fully considered but they are not persuasive.
Applicant argues that Sachs teaches that the salt solution does not provide enough strength to bind the powder, such that a polymeric binder is also required.  The examiner cannot concur.  It is noted that Sachs et al. merely teaches that “in some cases…” sufficient strength is not provided and a polymeric binder can be utilized [col.20 ln.20-24].  This infers that in other cases, sufficient strength is achieved by the salt solution itself, as would have been recognized by one of ordinary skill.  Thus, the examiner cannot concur with applicants’ unreasonably narrow interpretation of [col.20 ln.20-24] of Sachs et al.
Applicant repeatedly argues that Sachs et al. does not teach the functional language of reducing metal compounds and binding metal particle as claimed.  The examiner cannot concur.  As stated above, these recitations are instances of functional language which merely requires a structure (ie. laser) capable of performing this function.  There is no requirement for this specific recitation to be present in the prior art.  See MPEP 2114.  Nonetheless, the inventive concept of Sachs et al. is directed to utilizing lasers to reduce metal salt binder solutions to bind metal particles as explained above [col.14 ln.20-67].
Applicant argues that Sachs et al. fails to teach a pulsed laser and pulsed laser energy capabilities.  In response, the examiner notes that the previous rejections never alleged this point.  Rather, the feature of a pulsed laser was shown to be obvious in view of Jones et al.  Thus, applicants’ arguments are moot because they do not pertain to the actual rejections at hand.
Applicant then argues that Sachs et al. fails to teach a reducible metal compound size as recited in claim 6.  Again, the examiner notes that these limitations pertain to a material worked upon by the claimed apparatus, which merely imparts the structure of a binder jetter capable of depositing a fluid binder.  See MPEP 2115.  The examiner considers the fluid binder jetter of Sachs et al., which also deposits binder, to be entirely capable of depositing a fluid binder made of a reducible compound as claimed.  Absent concrete evidence or reasoning as to why the structure of Sachs et al. would not be capable of handling the claimed materials, the examiner cannot concur.
It appears to the examiner that applicant attempts to further distinguish the nanoparticles of claim 6 from soluble salt of Sachs et al.  However, the examiner notes that the instant claims do not require said nanoparticles to be suspended in the fluid binder.  Rather, the claims merely specify a nanoparticle size of the reducible metal compound, which the examiner recognizes can then be further dissolved in a solvent as would have been recognized by one of ordinary skill.  If applicant is of the position that the fluid binder ejector must be capable of handling aqueous suspensions specifically, the examiner invites applicant to amend the claims accordingly.  In this situation however, it is still not apparent to the examiner as to how a fluid solution ejector would have a different structure relative to a fluid suspension ejector absent concrete evidence to the contrary.
Applicant's arguments, filed 4/14/2022, regarding the disclosure of Jones et al. have been fully considered but they are not persuasive.
Applicant argues that Jones et al. does not teach pulsed lasers and requires laser powers of 100 to 100,000 watts/cm2, which does not overlap with the instantly claimed ranges.  The examiner cannot concur.  It is noted that the passaged relied upon by applicant merely pertain to pre-heating temperatures [0023].  Jones et al. expressly teaches pulsed lasers which are turned on and off within a time frame of 5 to 15 milliseconds (ie. pulses) [0020-0021]; and Jones et al. further discloses that the lasers are capable of outputting power of 10 to 60 watts as expressly stated in the previous office action, and up to 1,000,000 watts/cm2 [0024].  Thus, the examiner considers these lasers to be entirely capable of outputting pulse energies of 15 to 50 J/cm2 as these claimed values overlap and fall within the disclosed capabilities of Jones et al.  

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734